ACCEPTED
                                                                                               01-11-01125-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                        10/26/2015 12:00:00 AM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                             No. 01-11-01125-CR

                                                                      FILED IN -
                                                            1st COURT OF--APPEALS        ----
                          IN THE COURT OF APPEALS               HOUSTON,             - -
                                                                                  --- TEXAS
                       FOR THE FIRST DISTRICT OF TEXAS                  - - ----ID K ------
                                                            10/25/2015
                                                                    - -          5:53:50 -- PM
                                                                ---- VO ------
                                                            CHRISTOPHER          --       A. PRINE
                                                                          ----
                                                                   ---- Clerk

                      Elisa Merrill Wilson, appellant
                                    v.
                       The State of Texas, appellee             FILED IN
                                                         1st COURT OF APPEALS
                                                             HOUSTON, TEXAS
                                                         10/26/2015 2:17:00 PM
                  Motion to Recall and Stay       MandateCHRISTOPHER A. PRINE
                                                                  Clerk




TO THE FIRST COURT OF APPEALS:

      Appellant, Elisa Merrill Wilson, files this motion to recall and stay

mandate pursuant to Rule 18.2 of the Texas Rule of Appellate Procedure,

and shows:

                                       I.

      Appellant intends to file a petition for writ of certiorari in the United

States Supreme Court and therefore requests that this Court recall and stay

the mandate as allowed by Rule 18.2 which states, “In a criminal case, the

stay will last for no more than 90 days, to permit the timely filing of a

petition for writ of certiorari.” Tex. R. App. P. 18.2. Appellant’s petition for

discretionary review was denied by the Court of Criminal Appeals on



                                       1
September 16, 2015 and therefore the deadline to file the petition for writ of

certiorari in the Units States Supreme Court is December 16, 2015.

      WHEREFORE, appellant requests the Court to grant this motion and

recall and stay the mandate in this case until December 16, 2015.

                                    Respectfully submitted,

                                    /s/Timothy A. Hootman
                                    Timothy A. Hootman, SBN 09965450
                                    2402 Pease St
                                    Houston, TX 77003
                                    713.247.9548
                                    713.583.9523 (f)
                                    E-mail: thootman2000@yahoo.com

                                    ATTORNEY FOR APPELLANT

                         CERTIFICATE OF SERVICE

      I hereby certify that, in accordance with Rule 9.5 of the Texas Rules of
Appellate Procedure, I have served the forgoing document upon the
following attorneys by personal mail, commercial delivery service, fax, or
electronic service:
                        John J. Harrity III
                        Assistant District Attorney
                        Fort Bend County
                        301 Jackson St, Rm 101
                        Richmond, TX 77469
Dated: October 25, 2015.

                                    /s/Timothy A. Hootman
                                    Timothy A. Hootman




                                       2